Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 18 January 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury DepartmentJanuary 18. 1792
Gentlemen

There are various arrangements necessary to be made between the Government and the Bank of the United States, which will better be treated of in a personal conference than by writing. I request therefore that such proceeding as may appear proper to the Direction, for that purpose, may be adopted.
With great consideration  I have the honor to be Gentlemen Your obedient servant

Alexander Hamilton
The President & Directorsof the Bank of The United States

